By the Court.
, The Court do not consider themselves at liberty to depart from the numerous precedents in this State ; the law has been long settled by judicial decisions of this Court, that the purchaser of a note not negotiable will not be protected against a payment to the original payee, or a discharge by such payee. A contrary decision would extend the contract beyond the intention of the parties and bind the promis-sor to a fulfilment different from the terms of the contract;
Judgment for defendant.